DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1, 3-20 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claims 1, 6, 11 and 16 (see Remarks pages 8-16 filed on 09/08/2021) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Inoue (US 2019/0289158) discloses information processing system includes a plurality of programs, each executing a predetermined process. The information processing system includes a memory and circuitry. The memory stores, for each of applications, each executing a series of processes using electronic data, an application associating flow information with application setting information. The flow information defines program identification information and an execution order. The application setting information defines parameter setting information, group setting information, and flow identification information. The memory further stores use screen information in association with application identification information. The circuitry: receives a first request including the application identification information from a device; transmits the use screen information and the application setting information to the device; receives a second request including the parameters, information on electronic data, and the flow identification information; acquires the flow information; and executes the programs in accordance  “a processor configured to execute the at least one function using the one or more parameters when the application indicated by the instruction belongs to the application group, and a display configured to display a range of the one or more parameters of the function executed by the application adjacent in a region where a parameter to be set are displayed.”
Further, the next closest prior art Tanaka (US 2016/0277607) discloses information processing apparatus includes an item-management unit for, in a first screen including a list of setting items whose values are input at a workflow execution time, when an operation is performed for a first setting item of the setting items, including a first item corresponding to the first setting item in a second screen, and an input unit for, when another operation is performed for applying the first item included in the second screen to a setting area of a value of a second setting item of a first process of one or more processes of the workflow included in a third screen, inputting a character string to the setting area of the value of the second setting item, the character string indicating that the value input at the workflow execution time is referred to as the value of the second setting item, (Para 0037-0126). However, Tanaka does not disclose in the affirmative, “a processor configured to execute the at least one function using the one or more parameters when the application indicated by the instruction belongs to the application group, and a display configured to display a range of the one or more parameters of the function executed by the application adjacent in a region where a parameter to be set are displayed.”
“a processor configured to execute the at least one function using the one or more parameters when the application indicated by the instruction belongs to the application group, and a display configured to display a range of the one or more parameters of the function executed by the application adjacent in a region where a parameter to be set are displayed.”
Therefore, the prior arts Inoue, Tanaka and Beier et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “a processor configured to execute the at least one function using the one or more parameters when the application indicated by the instruction belongs to the application group, and a display configured to display a range of the one or more parameters of the function executed by the application adjacent in a region where a parameter to be set are displayed.”

Regarding independent claim 6, the closest prior art, Inoue (US 2019/0289158) discloses information processing system includes a plurality of programs, each executing a predetermined process. The information processing system includes a memory and circuitry. The memory stores, for each of applications, each executing a series of processes using electronic data, an application associating flow information with application setting information. The flow information defines program identification information and an execution order. The application setting information defines parameter setting information, group setting information, and flow identification information. The memory further stores use screen information in association with application identification information. The circuitry: receives a first request including the application identification information from a device; transmits the use screen information and the application setting information to the device; receives a second request including the parameters, information on electronic data, and the flow identification information; acquires the flow information; and executes the programs in accordance with the execution order by using the parameters, (Para 0030-0203). However, Inoue does not disclose in the affirmative, “the third information having a third priority number associated with a priority of the third information, and fourth information indicating a fourth set of parameters, each parameter having an associated fourth range of values from which the parameter can be set, for executing functions for a user group, the fourth information having a fourth priority number associated with a priority of the fourth information; an input device configured to receive an input including an instruction to execute an application; and a processor configured to execute, as part of executing the application, the functions using a range of values for the one or more parameters indicated by a piece of information limiting the range and having a highest priority, based on the first priority number, the second priority number, the third priority number, and the fourth priority number, among the one or more pieces of information limiting the range, when at least one of the one or more pieces of information limits any of the first range, the second range, the third range or the fourth range.”
Further, the next closest prior art Tanaka (US 2016/0277607) discloses information processing apparatus includes an item-management unit for, in a first screen including a list of setting items whose values are input at a workflow execution time, when an operation is performed for a first setting item of the setting items, including a first item corresponding to the first setting item in a second screen, and an input unit for, when another operation is performed for applying the first item included in the second screen to a setting area of a value of a second setting item of a first process of one or more processes of the workflow included in a third screen, inputting a character string to the setting area of the value of the second setting item, the character string indicating that the value input at the workflow execution time is referred to as the value of the second setting item, (Para 0037-0126). However, Tanaka does not disclose in the affirmative, “the third information having a third priority number associated with a priority of the third information, and fourth information indicating a fourth set of parameters, each parameter having an associated fourth range of values from which the parameter can be set, for executing functions for a user group, the fourth information having a fourth priority number associated with a priority of the fourth information; an input device configured to receive an input including an instruction to execute an application; and a processor configured to execute, as part of executing the application, the functions using a range of values for the one or more parameters indicated by a piece of information limiting the range and having a highest priority, based on the first priority number, the second priority number, the third priority number, and the fourth priority number, among the one or more pieces of information limiting the range, when at least one of the one or more pieces of information limits any of the first range, the second range, the third range or the fourth range.”
Finally, the next closest prior art Beier et al (US 10,936,594 B2) discloses computer program product and a computer system are provided. Attribute value information contains at least a minimum value representing a smallest value of a first attribute and a maximum value representing a largest value of the first attribute, thereby defining a first range of values of the first attribute. A received query against a data table requests one or more values of at least the first attribute that are covered by the first range of values. The attribute value information may be used for selecting a data block of the data table as a candidate potentially including at least part of the requested one or more values and scanning the data block. In response to determining that the data block does not include the one or more requested values, the attribute value information may be updated accordingly, (Col. 1-19 lines 1-67). However, Beier et al does not disclose in the affirmative, “the third information having a third priority number associated with a priority of the third information, and fourth information indicating a fourth set of parameters, each parameter having an associated fourth range of values from which the parameter can be set, for executing functions for a user group, the fourth information having a fourth priority number associated with a priority of the fourth information; an input device configured to receive an input including an instruction to execute an application; and a processor configured to execute, as part of executing the application, the functions using a range of values for the one or more parameters indicated by a piece of information limiting the range and having a highest priority, based on the first priority number, the second priority number, the third priority number, and the fourth priority number, among the one or more pieces of information limiting the range, when at least one of the one or more pieces of information limits any of the first range, the second range, the third range or the fourth range.”
Therefore, the prior arts Inoue, Tanaka and Beier et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “the third information having a third priority number associated with a priority of the third information, and fourth information indicating a fourth set of parameters, each parameter having an associated fourth range of values from which the parameter can be set, for executing functions for a user group, the fourth information having a fourth priority number associated with a priority of the fourth information; an input device configured to receive an input including an instruction to execute an application; and a processor configured to execute, as part of executing the application, the functions using a range of values for the one or more parameters indicated by a piece of information limiting the range and having a highest priority, based on the first priority number, the second priority number, the third priority number, and the fourth priority number, among the one or more pieces of information limiting the range, when at least one of the one or more pieces of information limits any of the first range, the second range, the third range or the fourth range.”

Regarding independent claim 11, the closest prior art, Inoue (US 2019/0289158) discloses information processing system includes a plurality of programs, each executing a predetermined process. The information processing system includes a memory and circuitry. The memory stores, for each of applications, each executing a series of processes using electronic data, an application associating flow information with application setting information. The flow information defines program identification information and an execution order. The application setting information defines parameter setting information, group setting information, and flow identification information. The memory further stores use screen information in association with application identification information. The circuitry: receives a first request including the application identification information from a device; transmits the use screen information and the application setting information to the device; receives a second request including the parameters, information on electronic data, and the flow identification information; acquires the flow information; and executes the programs in accordance with the execution order by using the parameters, (Para 0030-0203). However, Inoue does not disclose in the affirmative, “image forming apparatus comprising: storing information for one or more parameters, each parameter having an associated range of values from which the parameter can be set, for executing at least one function for an application group, and receiving an input including an instruction to execute an application; and executing the at least one function using the one or more parameters when the application indicated by the instruction belongs to the application group executing the function.”
Further, the next closest prior art Tanaka (US 2016/0277607) discloses information processing apparatus includes an item-management unit for, in a first screen including a list of setting items whose values are input at a workflow execution time, when an operation is performed for a first setting item of the setting items, including a first item corresponding to the first setting item in a second screen, and an input unit for, when another operation is performed for applying the first item included in the second screen to a setting area of a value of a second setting item of a first process of one or more processes of the workflow included in a third screen, inputting a character string to the setting area of the value of the second setting item, the character string indicating that the value input at the workflow execution time is referred to as the value of the second setting item, (Para 0037-0126). However, Tanaka does not disclose in the affirmative, “image forming apparatus comprising: storing information for one or more parameters, each parameter having an associated range of values from which the parameter can be set, for executing at least one function for an application group, and receiving an input including an instruction to execute an application; and executing the at least one function using the one or more parameters when the application indicated by the instruction belongs to the application group executing the function.”
“image forming apparatus comprising: storing information for one or more parameters, each parameter having an associated range of values from which the parameter can be set, for executing at least one function for an application group, and receiving an input including an instruction to execute an application; and executing the at least one function using the one or more parameters when the application indicated by the instruction belongs to the application group executing the function.”
Therefore, the prior arts Inoue, Tanaka and Beier et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “image forming apparatus comprising: storing information for one or more parameters, each parameter having an associated range of values from which the parameter can be set, for executing at least one function for an application group, and receiving an input including an instruction to execute an application; and executing the at least one function using the one or more parameters when the application indicated by the instruction belongs to the application group executing the function.” 

Regarding independent claim 16, the closest prior art, Inoue (US 2019/0289158) discloses information processing system includes a plurality of programs, each executing a predetermined process. The information processing system includes a memory and circuitry. The memory stores, for each of applications, each executing a series of processes using electronic data, an application associating flow information with application setting information. The flow information defines program identification information and an execution order. The application setting information defines parameter setting information, group setting information, and flow identification information. The memory further stores use screen information in association with application identification information. The circuitry: receives a first request including the application identification information from a device; transmits the use screen information and the application setting information to the device; receives a second request including the parameters, information on electronic data, and the flow identification information; acquires the flow information; and executes the programs in accordance with the execution order by using the parameters, (Para 0030-0203). However, Inoue does not disclose in the affirmative, “executing, as part of executing the application, the functions using a range of values for the one or more parameters indicated by a piece of information limiting the range and having a highest priority, based on the first priority number, the second priority number, the third priority number, and the fourth priority number, among the one or more pieces of information limiting the range, when at least one of the one or more pieces of information limits any of the first range, the second range, the third range, or the fourth range.”
Further, the next closest prior art Tanaka (US 2016/0277607) discloses information processing apparatus includes an item-management unit for, in a first screen including a list of setting items whose values are input at a workflow execution time, when an operation is performed for a first setting item of the setting items, including a first item corresponding to the first setting item in a second screen, and an input unit for, when another operation is performed for applying the first item included in the second screen to a setting area of a value of a second setting item of a first process of one or more processes of the workflow included in a third screen, inputting a character string to the setting area of the value of the second setting item, the character string indicating that the value input at the workflow execution time is referred to as the value of the second setting item, (Para 0037-0126). However, Tanaka does not disclose in the affirmative, “executing, as part of executing the application, the functions using a range of values for the one or more parameters indicated by a piece of information limiting the range and having a highest priority, based on the first priority number, the second priority number, the third priority number, and the fourth priority number, among the one or more pieces of information limiting the range, when at least one of the one or more pieces of information limits any of the first range, the second range, the third range, or the fourth range.”
“executing, as part of executing the application, the functions using a range of values for the one or more parameters indicated by a piece of information limiting the range and having a highest priority, based on the first priority number, the second priority number, the third priority number, and the fourth priority number, among the one or more pieces of information limiting the range, when at least one of the one or more pieces of information limits any of the first range, the second range, the third range, or the fourth range.”
Therefore, the prior arts Inoue, Tanaka and Beier et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “executing, as part of executing the application, the functions using a range of values for the one or more parameters indicated by a piece of information limiting the range and having a highest priority, based on the first priority number, the second priority number, the third priority number, and the fourth priority number, among the one or more pieces of information limiting the range, when at least one of the one or more pieces of information limits any of the first range, the second range, the third range, or the fourth range.”

Dependent claims 3-5, 7-10, 12-15 and 17-20 are allowed because of their dependency to claims 1, 6, 11 and 16 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677